DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Johnson on 07/21/2021.

	In the Claims:
The application has been amended as follows: 
1. (Currently Amended) A system for providing virtual assistance in a customer-agent
interaction, comprising:
	at least one agent device configured to accommodate multi–directional communications
over a network among the at least one agent device, a remote user device, and a network server;
	the network server comprising computerized software that implements a bi-directional
human-machine interface between the at least one agent device and an artificial intelligence
robot configured as a virtual-assistance agent and another bi-directional human-machine interface between the virtual assistance agent and the remote user device, wherein the human-machine interfaces operate simultaneously on the network;
	a communications conferencing channel on the network that is simultaneously accessible
by the at least one agent device, the remote user device, and the virtual assistance agent on the
network server, wherein the communications conferencing channel accommodates simultaneous multi-party interaction among a live agent, a remote user, and the virtual assistance agent; and 
	a multimedia gateway connected on the network, wherein the multimedia gateway
comprises telecommunications protocol programming to direct transmission of  device;
a context module implemented by the computerized software to interpret an input received at the virtual assistance agent from either the live agent or the remote user; 
	a task and response module to output content in a formulated response to the input as interpreted by the context module, wherein the virtual assistance agent comprises at least one pre-programmed characteristic providing functionality to process the formulated response according to a level of security access.  

2. (Previously Presented) The system according to Claim 1, wherein the communications
conferencing channel comprises a bi-directional audio data channel between the at least one
agent device and the network server.

3. (Canceled)

4. (Previously Presented) The system according to Claim 2, wherein the audio data
comprises voice activated command data from the live agent to the virtual assistance agent, said
voice activated command data being audible to the remote user during a transaction.

5. (Previously Presented) The system according to Claim 4, wherein the audio data
comprises an audio output from the virtual assistance agent to the live agent, said audio output
being audible to and accessible by the remote user via the communications conferencing channel.

6. (Previously Presented) The system according to Claim 4, wherein the voice activated
command data from the live agent comprises a trigger condition that is recognizable by the
virtual assistance agent as a request for information, and in response to the trigger condition, the
virtual assistance agent provides, from the server, relevant audio response data to the
communications conferencing channel.

7. (Previously Presented) The system according to Claim 6, wherein the virtual assistance
agent accesses another channel to provide on–screen data to the live agent computer.

8. (Previously Presented) The system according to Claim 7, wherein the on-screen data


9. (Currently Amended) The system according to Claim 1, wherein the conferencing
communication channel transmits audio data that comprises voice activated command data from
the live agent to the virtual assistance agent, said voice activated command data being
simultaneously audible to the remote user during a transaction, and wherein the server comprises
a natural language processing service that converts the voice activated command data to machine
language that comprises a trigger condition therein.

10. (Previously Presented) The system according to Claim 9, wherein the remote user
accesses audio output data from the virtual assistance agent on the conference communications
channel.

11. (Previously Presented) The system according to Claim 1, wherein the remote user device
comprises a video output display, and wherein the communications conferencing channel
comprises a multimedia data channel.

12. (Previously Presented) The system according to Claim 11, wherein the multimedia data
channel transmits audio data and video data to and from the live agent, the remote user, and the
virtual assistance agent in a format that is commonly accessible by both the live agent device and
the remote user device simultaneously.

13. (Previously Presented) The system according to Claim 12, wherein the audio data
comprises voice activated command data from the live agent to the virtual assistance agent, said
voice activated command data being audible to the remote user during a transaction.

14. (Previously Presented) The system according to Claim 13, wherein the multimedia data
channel further comprises multimedia output data from the virtual assistance that is accessible by
both the live agent device and the remote user device.

15. (Previously Presented) The system according to Claim 14, further comprising a recording


16. (Currently Amended) A system for providing virtual assistance in a customer-agent
interaction, comprising:
	at least one agent device configured to accommodate multi–directional communications
over a network among the at least one agent device, a remote user device, and a network server;
	the network server comprising computerized software that implements a bi-directional
human-machine interface between the at least one agent device and an artificial
intelligence robot configured as a virtual-assistance agent and another bi-directional human machine interface between the virtual assistance agent and the remote user device, wherein the
human-machine interfaces operate simultaneously on the network;
	a communications conferencing channel on the network that is simultaneously accessible
by the at least one agent device, the remote user device, and the virtual assistance agent on the
network server; 
	wherein the communications conferencing channel otherwise accommodates
simultaneous multi-party interaction among a live agent, a remote user, and the virtual assistance
agent,
	a multimedia gateway connected on the network, wherein the multimedia gateway
comprises telecommunications protocol programming to receive multimedia data from the
network server, the agent device, and the remote user device, and wherein the multi-media
gateway is further configured to identify and direct transmission of 
multimedia data from the network server to the remote user device;
	a context module implemented by the computerized software to interpret an input received at the virtual assistance agent from either the live agent or the remote user; 
	a task and response module to output content in a formulated response to the input as interpreted by the context module, wherein the virtual assistance agent comprises at least one pre-programmed characteristic providing functionality to process the formulated response according to a level of security access.  

17. (Canceled) 




/Quynh H Nguyen/
Primary Examiner, Art Unit 2652